FILED
                             NOT FOR PUBLICATION                            JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FEDERICO DECIDERIO PEREZ                         No. 08-72356
MAYORGA,
                                                 Agency No. A072-135-339
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Federico Deciderio Perez Mayorga, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, and we review de novo the agency’s legal

determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Perez Mayorga does not argue he suffered past persecution, rather he

contends he fears future persecution from the man who killed his brother.

Substantial evidence supports the agency’s finding that Perez Mayorga failed to

demonstrate an objective basis for a well-founded fear of future persecution

because his similarly-situated family members remain unharmed in Guatemala.

See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“[a]n applicant's claim of

persecution upon return is weakened, even undercut, when similarly-situated

family members continue to live in the country without incident”). Accordingly,

Perez Mayorga’s asylum claim fails.

      Because Perez Mayorga failed to meet the lower burden of proof for asylum,

his claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Perez Mayorga failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of government officials if removed to


                                         2                                     08-72356
Guatemala. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-748 (9th Cir. 2008)

(petitioner failed to show it was more likely than not he would be tortured, in part,

because fear was speculative and family member remained safely in hometown).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-72356